 

Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between Clear Channel Outdoor
Holdings, Inc. (“CCOH”, and together with Clear Channel Outdoor, Inc. -
Americas, the “Company”) and Joseph Bagan (“Employee”).

 

1. TERM OF EMPLOYMENT

This Agreement commences July 19, 2010 (“Effective Date”) and shall continue
until terminated by either party in accordance with Section 8 of this Agreement
(the “Employment Period”).

 

2. TITLE AND EXCLUSIVE SERVICES

(a) Title and Duties. Employee’s title is Chief Operating Officer – Clear
Channel Outdoor, Inc. - Americas, and he will perform job duties that are usual
and customary for this position. Employee will report to the Chief Executive
Officer of Clear Channel Outdoor, Inc. - Americas (the “CEO”) and shall perform
such duties at the Company’s headquarters in Phoenix, Arizona on behalf of the
Company as may be assigned by the CEO from time to time. Employee acknowledges
receipt of the Company’s Code of Business Conduct and Ethics and will review and
abide by its terms.

(b) Exclusive Services. Employee shall not be employed or render services
elsewhere during the Employment Period; provided that with advance notice to the
CEO, Employee may participate in educational, welfare, social, religious and
civic organizations and any other activities approved by the CEO, including,
without limitation, service as a member of the boards of directors of Sharklet
Technologies, BioAMPS International, and RevGen Partners so long as such
activities do not materially and adversely interfere or conflict with Employee’s
performance of his obligations hereunder or conflict in any material way with
the business of the Company.

 

3. COMPENSATION AND BENEFITS

(a) Base Salary. Employee shall be paid an annual salary of Four Hundred Ten
Thousand Dollars ($410,000.00) (“Base Salary”) and is eligible for annual salary
increases commensurate with Company policy.

(b) Vacation. Employee is eligible for no less than 15 vacation days each year,
subject to the policies governing vacation set forth in the Employee Guide.

(c) Annual Bonus. Eligibility for an Annual Bonus is based on financial and
performance criteria established by Company and approved in the annual budget,
and will be paid no later than March 15 each calendar year following the year in
which the Annual Bonus was earned. For calendar year 2010 and each calendar year
thereafter during the Employment Period, the annual rate of Employee’s target
bonus (the “Target Bonus”) shall be equal to 100% of the Base Salary paid to
Employee during such calendar year (such annual Target Bonus shall be prorated
for partial calendar years on and after the Effective Date), subject to bonus
criteria based upon Company financial performance and MBOs as shall be
established by the CEO. The



--------------------------------------------------------------------------------

payment of any Annual Bonus shall be subject to Section 19 and shall be within
the Short-Term Deferral period under Section 409A (as defined in Section 19) and
applicable regulations and net of any applicable withholding tax or other
deductions required by law or Company benefit plans.

(d) Benefit Plans. Employee may participate in employee welfare benefit plans in
which other similarly situated employees of the Company may participate as
stated in the Employee Guide. Employee acknowledges receipt of the Employee
Guide available on the intercompany website and will review and abide by its
terms.

(e) Expenses.

(i) Subject to Section 19 and required withholding, Company will reimburse
Employee for travel and entertainment related expenses, consistent with past
practices pursuant to Company policy.

(ii) The Company agrees to reimburse Employee for all reasonable expenses
associated with Employee’s relocation to the Phoenix metropolitan area (or any
other location to which the Company’s headquarters is relocated) and housing
expenses for Phoenix (or such other location) for the first 12 months of the
Employment Period. Upon Employee’s relocation as contemplated pursuant to this
paragraph, the Company will pay reasonable relocation costs associated with such
relocation in accordance with the applicable Company relocation policies.

(f) Equity Compensation. As additional consideration for entering into this
Agreement, Employee shall be granted equity compensation as set forth on Exhibit
A hereto, which grant shall be evidenced by the award agreement attached hereto
as Exhibit B.

4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of the
Employee’s employment with the Company, the Company will provide the Employee
with access to certain confidential information, trade secrets, and other
matters which are of a confidential or proprietary nature, including but not
limited to the Company’s customer lists, pricing information, production and
cost data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). The Company
provides on an ongoing basis such Confidential Information as the Company deems
necessary or desirable to aid the Employee in the performance of his duties. The
Employee understands and acknowledges that such Confidential Information is
confidential and proprietary, and as a condition of employment agrees not to use
or disclose such Confidential Information to anyone outside the Company except
to the extent that (i) the Employee deems such disclosure or use reasonably
necessary or appropriate in connection with performing his duties on behalf of
the Company; (ii) the Employee is required by order of a court of competent
jurisdiction (by subpoena or similar process) to disclose or discuss any
Confidential Information, provided that in such case, the Employee shall
promptly inform the Company of such event, shall cooperate with the Company in
attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order. Confidential Information
shall no longer be deemed confidential or proprietary at such time as it becomes
generally known to and available for use in the industries in which the Company
does business, other than as a result of any action or inaction by the Employee.
The Employee further agrees that he will not during employment and/or at any
time



--------------------------------------------------------------------------------

thereafter use such Confidential Information in competing, directly or
indirectly, with the Company. At such time as the Employee shall cease to be
employed by the Company, he will immediately turn over to the Company all
Confidential Information, including papers, documents, writings, electronically
stored information, other property, and all copies of them, provided to or
created by him during the course of his employment with the Company. This
nondisclosure covenant is binding on the Employee, as well as his heirs,
successors, and legal representatives, and will survive the termination of this
Agreement for any reason.

5. NONHIRE OF COMPANY EMPLOYEES. To further preserve the rights of the Company
pursuant to the nondisclosure covenant discussed above, and for the
consideration promised by the Company under this Agreement, during the term of
the Employee’s employment with the Company and for a period of twelve
(12) months thereafter, regardless of the reason for termination of employment,
the Employee will not, directly or indirectly, (i) hire any current or
prospective employee of the Company, or any subsidiary or affiliate of the
Company (including, without limitation, any current or prospective employee of
the Company within the 6-month period preceding the Employee’s last day of
employment with the Company or within the 18-month period of this covenant) who
worked, works, or has been offered employment by the Company and with respect to
whom Employee had any role, direct or indirect, in recruiting on behalf of the
Company or who was, or would have been, a direct report of Employee in his
position at the Company; (ii) solicit or encourage any such employee to
terminate their employment with the Company, or any subsidiary or affiliate of
the Company; or (iii) solicit or encourage any such employee to accept
employment with any business, operation, corporation, partnership, association,
agency, or other person or entity with which the Employee may be associated.

6. NON-INTERFERENCE. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the term of the Employee’s
employment with the Company and for a period of twelve (12) months thereafter,
regardless of the reason for termination of employment, the Employee will not,
directly or indirectly, for the benefit of any Competing Business (determined,
for purposes of this paragraph, without respect to any geographic limitations on
scope that might otherwise apply to such definition for other purposes within
this Agreement), call upon, compete for, solicit, divert, or take away, or
attempt to divert or take away current or prospective customers (including,
without limitation, any customer with whom the Company, or any subsidiary or
affiliate of the Company, (i) has an existing agreement or business
relationship; (ii) has had an agreement or business relationship within the
six-month period preceding the Employee’s last day of employment with the
Company; or (iii) has included as a prospect in its applicable pipeline) of the
Company, or any subsidiary or affiliate of the Company.

7. NON-COMPETITION. To further preserve the rights of the Company pursuant to
the nondisclosure covenant discussed above, and for the consideration promised
by the Company under this Agreement, during the Employee’s employment with the
Company and for a period of twelve (12) months thereafter (such twelve
(12) month period, the “Non-Compete Period”), regardless of the reason for
termination of employment, the Employee will not, directly or indirectly, as an
owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any



--------------------------------------------------------------------------------

business, operation, corporation, partnership, association, agency, or other
person or entity which is in the same business as the Company in any location in
which the Company, or any subsidiary or affiliate of the Company, operates or
has plans or has projected to operate during the Employee’s employment with the
Company, including any area within a 50-mile radius of any such location (a
“Competing Business”). The foregoing shall not prohibit the Employee from owning
up to 5.0% of the outstanding stock of any publicly held company.
Notwithstanding the foregoing, after the Employee’s employment with the Company
has terminated, upon receiving written permission by the Board of Directors of
CCOH (the “Board”), the Employee shall be permitted to engage in such competing
activities that would otherwise be prohibited by this covenant if such
activities are determined in the sole discretion of the Board in good faith to
be immaterial to the operations of the Company, or any subsidiary or affiliate
of the Company, in the location in question.

The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration, or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The parties agree and acknowledge that the
breach of this noncompetition covenant may cause irreparable damage to the
Company, and upon breach of any provision of this noncompetition covenant, the
Company shall be entitled to injunctive relief, specific performance, or other
equitable relief; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages).

Should the Employee violate the provisions of this noncompetition covenant, then
in addition to all other rights and remedies available to the Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which the Employee began such violation until he permanently
ceases such violation.

 

8. TERMINATION

Employment may be terminated by mutual agreement or:

(a) Death. The date of Employee’s death shall be the termination date.

(b) Disability. Company may terminate employment if Employee is unable to
perform the essential functions of his full-time position for more than 180
consecutive days in any 12 month period, subject to applicable law.

(c) Termination By Company. Company may terminate employment with or without
Cause. “Cause” means Employee’s:

(i) willful misappropriation of or material misrepresentation regarding property
of Company that causes material and demonstrable injury to the Company, whether
monetary or otherwise, but not including customary and de minimis use of Company
property for personal purposes, as determined in discretion of Company;



--------------------------------------------------------------------------------

 

(ii) willful and unreasonable refusal to follow lawful directives of the CEO;

(iii) felony conviction, plea of nolo contendere for a felony, or other criminal
conduct that has or would result in material and demonstrable injury, whether
monetary or otherwise, to Company’s reputation, including conviction of fraud,
theft, embezzlement, or a crime involving moral turpitude;

(iv) material breach of this Agreement; or

(v) significant violation of Company’s written employment and management
policies that causes material and demonstrable injury, whether monetary or
otherwise, to the Company, including without limitation, violation of sexual or
other harassment policies.

If Company elects to terminate for Cause under (c)(i), (ii), (iv) or (v),
Employee shall have thirty (30) days to cure after written notice, except where
such cause, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Employee.

(d) Termination By Employee For Good Cause. Employee may terminate his
employment at any time for “Good Cause,” which is: (i) Company’s material breach
of this Agreement after written notice by Employee specifying the alleged
failure; or (ii) a material diminution in Employee’s base compensation; or
(iii) a material diminution in Employee’s authority, duties or responsibilities;
or (iv) a change in the place of Employee’s performance specified in
Section 2(a) of more than 50 miles. If Employee elects to terminate his
employment for “Good Cause,” Employee must provide Company written notice of the
condition he believes gives rise to Good Cause within thirty (30) days of the
initial existence of such condition, after which the Company shall have thirty
(30) days to cure. If Company has not cured and Employee elects to terminate his
employment, he must do so within ten (10) days after the end of the cure period.

(e) Termination By Employee Without Good Cause. Employee may terminate his
employment at any time without “Good Cause” with ninety (90) days advance
written notice to the CEO (which termination of employment with such advance
written notice shall not constitute a breach of this Agreement by Employee), in
which case the Company may terminate Employee’s employment immediately upon or
anytime after receipt of such notice, which termination shall not be a
termination by the Company without Cause, and pay Employee any Base Salary
remaining with respect to such ninety (90) day advance notice period if Employee
signs a Severance Agreement and General Release of claims in a form satisfactory
to Company.

 

9. COMPENSATION UPON TERMINATION

(a) Death. Upon termination of employment pursuant to Section 8(a), the Company
shall pay to Employee’s designee or, if no person is designated, to Employee’s
estate, (i)



--------------------------------------------------------------------------------

Employee’s unpaid Base Salary, if any, less applicable payroll, taxes and other
deductions, that was earned through the termination date but not otherwise
previously paid, which shall be paid within 30 days of the date of Employee’s
termination of employment (“Accrued Base Salary”), (ii) the Annual Bonus, if
any, that Employee earned with respect to the calendar year prior to the
calendar year that includes the termination date (to the extent not paid as of
the date of termination) shall be paid at the time such Annual Bonus is payable
in accordance with Section 3(c), less applicable payroll, taxes and other
deductions (the “Unpaid Prior Year Bonus”), and (iii) a pro-rata portion of the
Annual Bonus for the calendar year that includes the termination date (which
proration shall be determined by the Company and payable only as follows: If
Employee’s termination date is between September 1st and December 31st,
Employee’s designee or estate will receive a pro-rata portion of the Annual
Bonus calculated based upon performance as of the termination date as related to
overall performance at the end of the calendar year for which pro-rata portion
of the Annual Bonus Employee shall be eligible only if a bonus would have been
earned by the end of the calendar year and the calculation and payment of the
pro-rata bonus, if any, will be pursuant to the plan in effect during the
calendar year that includes the date of termination) but not later than the
March 15 following the end of such calendar year, less applicable payroll, taxes
and other deductions (the “Pro-Rata Bonus”). The Company shall have no further
obligation to Employee upon such termination under this Agreement.

(b) Disability. Upon termination of employment pursuant to Section 8(b), the
Company shall pay to Employee, or, in the event of Employee’s legal incapacity,
to the individual who holds a power of attorney on behalf of Employee ( the
“POA”), any Accrued Base Salary. In addition, if Employee signs and delivers a
Severance Agreement and General Release of claims in a form satisfactory to the
Company (the “Release”) and such Release is no longer subject to revocation, if
applicable, or if Employee is legally incapacitated, on the date that is sixty
(60) days after the date of Employee’s termination of employment (the “Payment
Date”), then the Company shall pay to Employee or the POA on the Payment Date,
if payable, any (i) Unpaid Prior Year Bonus and/or (ii) any Pro-Rata Bonus. The
Company shall have no further obligation to Employee upon such termination under
this Agreement.

(c) Termination By Company For Cause: Upon termination of employment by the
Company for Cause pursuant to Section 8(c), the Company shall pay to Employee
any Accrued Base Salary. The Company shall have no further obligation to
Employee upon such termination under this Agreement.

(d) Termination By Company Without Cause or By Employee With Good Cause. Upon
termination of employment by the Company without Cause pursuant to Section 8(c)
and not by reason of disability (within the meaning of Section 8(b)), or upon
termination of employment by Employee for Good Cause pursuant to Section 8(d),
the Company will pay to Employee any Accrued Base Salary and any payments
required under applicable employee benefit plans. In addition, if Employee signs
and delivers the Release to the Company after the date of Employee’s termination
of employment and such Release is no longer subject to revocation, if
applicable, on the Payment Date, then the Company shall pay to Employee a single
lump sum on the Payment Date equal to (less applicable payroll, taxes and other
deductions), (i) twelve (12) times the sum of (x) Employee’s monthly rate of
Base Salary on the date of termination plus (y) the monthly Pro-Rata Bonus (with
such monthly pro-rata portion determined by multiplying the dollar value of the
Target Bonus with respect to the calendar year that includes the date of
termination by a fraction, the numerator of which is equal to the number of



--------------------------------------------------------------------------------

days elapsed during the calendar year that includes Employee’s date of
termination and the denominator of which is 365, and thereafter dividing the
result of such multiplication by 12) (the “Severance Payment”), plus, if
payable, any (ii) Unpaid Prior Year Bonus. The Company shall have no further
obligation to Employee upon such termination under this Agreement.

Notwithstanding the foregoing, if Employee violates any of the post-employment
covenants within Sections 4, 5, 6, or 7 of this Agreement during the Non-Compete
Period, then Employee shall forfeit any right to the pro-rata portion of the
Severance Payment equal to the quotient of (x) the number of full months
remaining in the Non-Compete Period after the date such breach occurs divided by
eighteen (12), which quotient shall be multiplied by (y) the Severance Payment,
and Employee shall reimburse such forfeited pro-rata portion of the Severance
Payment to the Company within thirty (30) days of notice of such violation from
the Company. The foregoing shall not affect Company’s right to enforce the
Non-Compete pursuant to Section 7.

(e) Termination By Employee Without Good Cause: Upon termination of employment
by Employee without Good Cause pursuant to Section 8(e), the Company shall pay
any Accrued Base Salary and any payments required under applicable employee
benefit plans. In addition, if Employee signs and delivers the Release after the
date of Employee’s termination of employment and such Release is no longer
subject to revocation, if applicable, on the Payment Date, then the Company
shall pay to Employee on the Payment Date, if payable, any Unpaid Prior Year
Bonus. If the Company terminates Employee’s employment immediately upon or after
receipt of Employee’s notice of termination (such termination by the Company
shall not be deemed a termination by the Company without Cause), the Company
shall also pay any pro-rata Base Salary for the remaining portion of the ninety
(90) day notice advance period as described in Section 8(e) if Employee signs
and delivers the Release after the date of Employee’s termination of employment
and such Release is no longer subject to revocation, if applicable, on the
Payment Date (and pro-rata Base Salary that would otherwise be paid sooner shall
be paid on the earlier of the date such Release becomes irrevocable or the
Payment Date). The Company shall have no further obligation to Employee upon
such termination under this Agreement.

(f) Nonqualified Deferred Compensation. To the extent that the payment of any
amount under this Agreement constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 19), any such payment
scheduled to occur during the first sixty (60) days following the termination of
employment shall not be paid until the sixtieth (60th) day following such
termination, on which date payment of any amount that was otherwise scheduled to
be paid prior thereto shall be paid. In addition, if the Employee is deemed on
the date of termination to be a “specified employee” within the meaning of Code
Section 409A(a)(2)(B), any amounts to which Employee is entitled under this
Agreement that constitute “non-qualified deferred compensation” under Code
Section 409A and would otherwise be payable prior to the earlier of (i) the
6-month anniversary of the Employee’s date of termination and (ii) the date of
the Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent required under Code Section 409A.



--------------------------------------------------------------------------------

 

10. OWNERSHIP OF MATERIALS

Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company. Employee agrees to execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms.

 

11. LIMITATION ON BENEFITS

Notwithstanding anything to the contrary contained in this Agreement, to the
extent that any of the payments and benefits provided for under this Agreement
or any other agreement or arrangement between the Company and Employee
(collectively, the “Payments”) (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) but for this Section 11, would be subject to the excise tax
imposed by Section 4999 of the Code, then the Payments shall be payable either
(i) in full or (ii) as to such lesser amount which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code
(determined in accordance with the reduction of payments and benefits paragraph
set forth below); whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in Employee’s receipt on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless Employee and the Company otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Employee and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely in reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and Employee shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. If any
Payments would be reduced pursuant to the immediately preceding sentence but
would not be so reduced if the stockholder approval requirements of section
280G(b)(5) of the Code are satisfied, the Company shall use its reasonable best
efforts to cause such payments to be submitted for such approval prior to the
event giving rise to such payments.

The reduction of payments and benefits hereunder, if applicable, shall be made
by reducing, first, payments or benefits to be paid in cash hereunder in the
order in which such payment or benefit would be paid or provided (beginning with
such payment or benefit that would be made last in time and continuing, to the
extent necessary, through to such payment or benefit that would be made first in
time) and, then, reducing any benefit to be provided in-kind hereunder in a
similar order.



--------------------------------------------------------------------------------

 

12. PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, his heirs and his personal
representative or representatives, and upon Company and its respective
successors and assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.

 

13. GOVERNING LAW

This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.

 

14. DEFINITION OF COMPANY

“Company” shall include Clear Channel Outdoor Holdings, Inc., and its past,
present and future divisions, operating companies, subsidiaries, affiliates and
successors in interest.

 

15. LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.

 

16. INDEMNIFICATION

Company shall defend and indemnify Employee for acts committed in the course and
scope of employment.

 

17. DISPUTE RESOLUTION

 

(a) Injunctive Relief: Employee agrees that irreparable damages to Company will
result from Employee’s breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. The breaching party shall pay to the non-breaching party
reasonable attorneys’ fees and costs associated with enforcement of this
Agreement, including any appeals. Pursuit of equitable relief under this
Agreement shall have no effect regarding the continued enforceability of the
Arbitration Section below. Remedies for breach under this Section are cumulative
and not exclusive; the parties may elect to pursue any remedies available under
this Agreement.



--------------------------------------------------------------------------------

 

(b) Arbitration: The parties agree that any dispute or claim, including
discrimination or retaliation claims, relating to this Agreement or arising out
of Employee’s employment or termination of employment, shall, upon timely
written request of either party, be submitted to binding arbitration, except
claims regarding: (i) workers’ compensation benefits; (ii) unemployment
benefits; (iii) Company’s employee welfare benefit plans, if the plan contains a
final and binding appeal procedure for the resolution of disputes under the
plan; (iv) wage and hour disputes within the jurisdiction of any state Labor
Commissioner; and (v) issues that could be brought before the National Labor
Relations Board or covered by the National Labor Relations Act. This Agreement
is not intended to prohibit the Employee from filing a claim or communicating
with any governmental agency including the Equal Employment Opportunity
Commission, the National Labor Relations Board or the Department of Labor. The
arbitration shall be conducted in the market in which Employee resides. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association (“AAA”) in effect
at the time the claim or dispute arose, unless other rules are agreed upon by
the parties. Unless agreed to in writing, the arbitration shall be conducted by
one arbitrator from AAA or a comparable arbitration service, and who is selected
pursuant to the National Rules for Resolution of Employment Disputes of the AAA,
or other rules as the parties may agree to in writing. Any claims received after
the applicable statute of limitations period shall be deemed null and void. The
arbitrator shall issue a reasoned award with findings of fact and conclusions of
law. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, or to enforce or vacate an arbitration
award. However, in actions seeking to vacate an award, the standard of review to
be applied by said court to the arbitrator’s findings of fact and conclusions of
law will be the same as that applied by an appellate court reviewing a decision
of a trial court sitting without a jury, unless state law requires otherwise.
Company will pay the actual costs of arbitration excluding attorneys’ fees.
Unless otherwise provided by law and awarded by the arbitrator, each party will
pay its own attorneys’ fees and other costs.

 

18. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that he is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of Company. Employee represents that he is under no disability that would
hinder the performance of his duties.

 

19. SECTION 409A COMPLIANCE

 

(a) It is the intent of the Company and Employee that the payments and benefits
under this Agreement shall comply with Section 409A and applicable regulations
and guidance thereunder (collectively, “Section 409A”) of the Internal Revenue
Code of 1986, as amended, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with Section 409A and the
parties hereto agree to reasonably cooperate and use reasonable best efforts to
effect such compliance. In no event shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Employee by reason of
Section 409A or for any damages resulting from any failure to comply with
Section 409A.



--------------------------------------------------------------------------------

 

(b) Notwithstanding anything herein to the contrary, a termination of the
Employment Period shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A (which, by
definition, includes a separation from any other entity that would be deemed a
single employer together with the Company for this purpose under Section 409A),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”

 

(c) To the extent any reimbursements or in-kind benefits under this Agreement
constitute “non-qualified deferred compensation” for purposes of Section 409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

(d) For purposes of Section 409A, Employee’s right to receive installment
payments, if any, pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the Company’s sole discretion. Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “non-qualified deferred compensation” for purposes of
Section 409A be subject to offset, counterclaim or recoupment by any other
amount unless otherwise permitted by Section 409A.

 

20. MISCELLANEOUS

This Agreement is not effective unless fully executed by all parties, which may
be done in counterparts. This Agreement contains the entire agreement of the
parties and supersedes any prior written or oral agreements or understandings
between the parties. No modification shall be valid unless in writing and signed
by the parties. The failure of a party to require performance of any provision
of this Agreement shall not affect the right of such party to later enforce any
provision. A waiver of the breach of any term or condition of this Agreement
shall not be deemed a waiver of any subsequent breach of the same or any other
term or condition. If any provision of this Agreement shall, for any reason, be
held unenforceable, such unenforceability shall not affect the remaining
provisions hereof, except as specifically noted in this Agreement, or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. Company and Employee
agree that the restrictions contained in Section 5, 6, and 7, are reasonable in
scope and duration and are



--------------------------------------------------------------------------------

necessary to protect Confidential Information. If any restrictive covenant is
held to be unenforceable because of the scope, duration or geographic area, the
parties agree that the court or arbitrator may to reduce the scope, duration, or
geographic area, and in its reduced form, such provision shall be enforceable.
Should Employee violate the provisions of Sections 5, 6, or 7, then in addition
to all other remedies available to Company, the duration of these covenants
shall be extended for the period of time when Employee began such violation
until he permanently ceases such violation. All provisions of this Agreement
having or contemplated as having continued application from and after the
termination of the Employment Period shall survive and continue in full force in
accordance with their terms notwithstanding the termination of the Employment
Period. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party. The headings in this
Agreement are inserted for convenience of reference only and shall not control
the meaning of any provision hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.

 

EMPLOYEE:      

    /s/ Joseph W. Bagan

    Date:       8/24/2010 Joseph Bagan       COMPANY:      

    /s/ Ronald Cooper

    Date:  

 

Ronald Cooper       Chief Executive Officer       Clear Channel Outdoor, Inc. -
Americas      



--------------------------------------------------------------------------------

 

EXHIBIT A TO EMPLOYMENT AGREEMENT

Equity Compensation. As additional consideration for entering into this
Agreement, Employee shall be granted equity compensation as set forth on this
Exhibit A.

On the Effective Date, Employee shall be granted 150,000 non-qualified stock
options with respect to the common stock of CCOH pursuant to, and subject to the
terms and conditions of, the Company’s 2005 Stock Incentive Plan (the “2005
Plan”), which grant shall be evidenced by the award agreement attached hereto as
Exhibit B.



--------------------------------------------------------------------------------

 

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

  Optionee:    Joseph Bagan     Date of Grant:    July 21, 2010

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”), made as of this day of July 21,
2010 (the “Grant Date”) by and between Clear Channel Outdoor Holdings, Inc., a
Delaware corporation (the “Company”), and Joseph Bagan (the “Optionee”),
evidences the grant by the Company of an Option to purchase a certain number of
shares of the Company’s common stock, $.01 par value (the “Common Stock”) to the
Optionee on such date and the Optionee’s acceptance of this Option (as defined
below) in accordance with the provisions of the Clear Channel Outdoor Holdings,
Inc. 2005 Stock Incentive Plan, as amended and restated (the “Plan”). All
capitalized terms not defined herein shall have the meaning ascribed to them as
set forth in the Plan. The Company and the Optionee agree as follows:

 

  1. Grant of Option. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Optionee an option (this “Option”)
to purchase 150,000 shares of Common Stock (the “Option Shares”) from the
Company at the price per share of $10.01 (the “Option Price”).

 

  2. Limitations on Exercise of Option. Except as otherwise provided in this
Agreement, this Option will vest and become exercisable with respect to 25% of
the shares of Common Stock covered hereby on the first anniversary of the Grant
Date, as to an additional 25% of the shares of Common Stock covered hereby on
the second anniversary of the Grant Date, as to an additional 25% of the shares
of Common Stock covered hereby on the third anniversary of the Grant Date, and
as to an additional 25% of the shares of Common Stock covered hereby on the
fourth anniversary of the Grant Date (each such anniversary of the Grant Date a
“Vesting Date”); provided, that, the Optionee is still employed or performing
services for the Company on each such Vesting Date.

 

  3. Term of this Option. Unless sooner terminated in accordance herewith or in
the Plan, this Option shall expire on the tenth anniversary of the Grant Date
(“Final Exercise Date”).

 

  4. Method of Exercise.

 

  a.

The Optionee may exercise this Option, from time to time, to the extent then
exercisable, by contacting the Company’s outside Plan administrator (the
“Administrator”) and following the procedures established by the Administrator.
The Option Price of this Option may be paid in cash or by certified or bank
check or in any other manner the Compensation Committee of the Company’s Board
of Directors (the “Committee”), in its discretion, may permit, including,
without limitation, (i) the delivery of previously-owned shares, (ii) by a
combination of a



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

cash payment and delivery of previously-owned shares, or (iii) pursuant to a
cashless exercise program established and made available through a registered
broker-dealer in accordance with applicable law.

 

  b. At the time of exercise, the Optionee shall pay to the Administrator (or at
the option of the Company, to the Company) such amount as the Company deems
necessary to satisfy its obligation to withhold federal, state or local income
or other taxes incurred by reason of the exercise of this Option. The Optionee
may elect to pay to the Administrator (or at the option of the Company, to the
Company) an amount equal to the amount of the taxes which the Company shall be
required to withhold by delivering to the Administrator (or at the option of the
Company, to the Company), cash, a check or at the sole discretion of the
Company, shares of Common Stock having a Fair Market Value equal to the amount
of the withholding tax obligation as determined by the Company.

 

  5. Issuance of Shares. Except as otherwise provided in the Plan, as promptly
as practical after receipt of notification of exercise and full payment of the
Option Price and any required income tax withholding, the Company shall issue
(if necessary) and transfer to the Optionee the number of Option Shares with
respect to which this Option has been so exercised, and shall deliver to the
Optionee or have deposited in the Optionee’s brokerage account with the
Administrator such Option Shares, at the Optionee’s election either
electronically or represented by a certificate or certificates therefor,
registered in the Optionee’s name.

 

  6. Termination of Employment.

 

  a. If the Optionee’s termination of employment or service is due to death,
this Option shall automatically vest and become immediately exercisable in full
and shall be exercisable by the Optionee’s designated beneficiary, or, if none,
the person(s) to whom the Optionee’s rights under this Option are transferred by
will or the laws of descent and distribution for one year following such
termination of employment or service (but in no event beyond the term of the
Option), and shall thereafter terminate.

 

  b.

If the Optionee’s termination of employment or service is due to Disability (as
defined herein), the Optionee shall be treated, for purposes of this Agreement
only, as if his/her employment or service continued with the Company for the
lesser of (i) five years or (ii) the remaining term of this Option and this
Option will continue to vest and remain exercisable during such period (the
“Disability Vesting Period”). Upon expiration of the Disability Vesting Period,
this Option shall automatically terminate; provided, that, if the Optionee
should die during such period, this Option shall automatically vest and become
immediately exercisable in full and shall be exercisable by the Optionee’s
designated beneficiary, or, if none, the person(s) to whom the Optionee’s rights
under this Option are transferred by will or the laws of descent and
distribution for one year following such death (but in no event beyond the term
of the Option), and shall



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

thereafter terminate. For purposes of this section, “Disability” shall mean
(i) if the Optionee’s employment with the Company is subject to the terms of an
employment or other service agreement between such Optionee and the Company,
which agreement includes a definition of “Disability,” the term “Disability”
shall have the meaning set forth in such agreement during the period that such
agreement remains in effect; and (ii) in all other cases, the term “Disability”
shall mean a physical or mental infirmity which impairs the Optionee’s ability
to perform substantially his or her duties for a period of one hundred eighty
(180) consecutive days.

 

  c. If the termination of the Optionee’s employment or service is for Cause (as
defined herein), this Option shall terminate upon such termination of employment
or service, regardless of whether this Option was then exercisable. For purposes
of this section, “Cause” shall mean the Optionee’s (i) intentional failure to
perform reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) involvement in a transaction in connection with the
performance of duties to the Company which transaction is adverse to the
interests of the Company and which is engaged in for personal profit or
(iv) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses).

 

  d. If the Optionee’s employment or service is terminated by the Company
without Cause or by the Optionee for Good Cause prior to a Vesting Date (as
defined in Section 2 herein) during any calendar year, a pro-rata portion, if
any, of the unvested Option that would have vested on the Vesting Date during
the calendar year that includes the date of termination of employment or service
shall become vested by multiplying the number of Options that would have vested
on such Vesting Date by a fraction, the numerator of which is equal to the
number of days elapsed as of such date of termination of employment or service
since the last Vesting Date (or, if no prior Vesting Date, the Grant Date) and
the denominator of which is 365. Any remaining unvested Option shall terminate
on the date of the Optionee’s termination of employment or service. For purposes
of this section, “Good Cause” shall have the same meaning as set forth in the
Employment Agreement.

 

  e. If the termination of the Optionee’s employment or service is for any other
reason not described above, the unvested portion of the Option, if any, shall
terminate on the date of Optionee’s termination of employment or service and the
vested portion of this Option shall be exercisable for a period of ninety
(90) days following such termination of employment or service (but in no event
beyond the term of the Option), and shall thereafter terminate. The Optionee’s
status as an employee shall not be considered terminated in the case of a leave
of absence agreed to in writing by the Company (including, but not limited to,
military and sick leave); provided, that, such leave is for a period of not more
than three months or re-employment upon expiration of such leave is guaranteed
by contract or statute.



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

  f. Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 2 and 6 of this Agreement:

 

  i. If Optionee has been terminated for Cause, then this Option shall be
cancelled and cease to be exercisable (whether or not then vested).

 

  ii. If it is determined by the Committee that the Optionee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict with the Company (or any parent or subsidiary) or any material breach
of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, this Option shall be cancelled and cease to be exercisable (whether
or not then vested).

 

  iii. If it is determined by the Committee that the Optionee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the exercise of
any Option granted under this Agreement, the Optionee agrees that he/she will
repay to the Company any gain realized on the exercise of such Option (such gain
to be valued as of the relevant exercise date(s)). Such repayment obligation
will be effective as of the date specified by the Committee. Any repayment
obligation must be satisfied in cash or, if permitted in the sole discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
gain realized upon exercise of the Option. The Company is specifically
authorized to off-set and deduct from any other payments, if any, including,
without limitation, wages, salary or bonus, that it may own the Optionee to
secure the repayment obligations herein contained.

The determination of whether the Optionee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion. The
provisions of Section 6(f) shall have no effect following a Change in Control
(as defined herein). For purposes of this Agreement, the term “Competitive
Activity” shall mean the Optionee, without the prior written permission of the
Committee, anywhere in the world where the Company (or any parent or subsidiary)
engages in business, directly or indirectly, (i) entering into the employ of or
rendering any services to any person, entity or organization engaged in a
business which is directly or indirectly related to the businesses of the
Company or any parent or subsidiary (“Competitive Business”) or (ii) becoming
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity other than
ownership of passive investments not exceeding 1% of the vote or value of such
Competitive Business.



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

  g. The term “Company” as used in this Agreement with reference to the
employment or service of the Optionee shall include the Company and its parent
and subsidiaries, as appropriate.

 

  7. Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of this Option until payment of the exercise price and
the applicable tax withholding obligations have been satisfied or provided for
to the satisfaction of the Company, and the Optionee shall have no rights as a
stockholder with respect to any shares covered by this Option until such shares
are duly and validly issued by the Company to or on behalf of the Optionee.

 

  8. Non-Transferability. This Option is not assignable or transferable except
upon the Optionee’s death to a beneficiary designated by the Optionee in a
manner prescribed or approved for this purpose by the Committee or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee’s
will or by the laws of descent and distribution. During an Optionee’s lifetime,
this Option may be exercised only by the Optionee or the Optionee’s guardian or
legal representative.

 

  9. Limitation of Rights. Nothing contained in this Agreement shall confer upon
the Optionee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Optionee’s employment or other service.

 

  10. Restrictions on Transfer. The Optionee agrees, by acceptance of this
Option, that, upon issuance of any shares hereunder, that, unless such shares
are then registered under applicable federal and state securities laws,
(i) acquisition of such shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Optionee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of this Option or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

 

  11. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Optionee shall be addressed to the Optionee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

  12.

Incorporation of Plan by Reference. This Option is granted pursuant to the terms
of the Plan, the terms of which are incorporated herein by reference, and this
Option shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

 

conclusive and binding on the parties hereto and any other person claiming an
interest hereunder, with respect to any issue arising hereunder or thereunder.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control.

 

  13. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

 

  14. Tax Status of Option. This Option is not intended to be an incentive stock
option within the meaning of Section 422 of the Code.

 

  15. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:  

 

  Name:   Title:

 

Dated: Acknowledged and Agreed

 

Name: Joseph Bagan Address of Principal Residence:

 

 